        Case 3:20-cv-00631-BAJ-EWD      Document 12    08/05/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT

                     MIDDLE DISTRICT OF LOUISIANA


 JOE PITTS CIVIL ACTION

 VERSUS

 SAM'S EAST, INC., ETAL. NO. 20-00631-BAJ-EWD



                             RULING AND ORDER

      Before the Court are Plaintiff Joe Pitts's Motion for Leave to Amend the

Complaint (Doc. 6) and Motion to Remand (Doc. 9). While the Motion for Leave

to Amend is unopposed, the Motion to Remand is opposed. (Doc. 10). The Magistrate

Judge has issued a Report and Recommendation (Doc. 11), recommending that

the Court grant Plaintiffs unopposed Motion for Leave to Amend. Because granting

the Motion for Leave to Amend will destroy complete diversity, the Magistrate Judge

further recommended that the Court remand this case to the 19th Judicial District

Court for the Parish of East Baton Rouge, Louisiana, for lack of subject matter

jurisdiction, rendering Plaintiffs Motion to Remand moot. The Report and

Recommendation is unopposed.


      Having carefully considered the underlying Complaint, the instant Motions,

and related filings, the Court APPROVES the Magistrate Judge's Report and

Recommendation, and ADOPTS it as the Court's opinion herein.


      Accordingly,
       Case 3:20-cv-00631-BAJ-EWD        Document 12    08/05/21 Page 2 of 2




      IT IS ORDERED that Plaintiffs Motion for Leave to Amend the Complaint

(Doc. 6) is GRANTED.

      IT IS FURTHER ORDERED that, due to the addition of the non-diverse

Defendant DuraServe Corporation, that this matter be REMANDED to the 19th

Judicial District Court for the Parish of East Baton Rouge, Louisiana.

      IT IS FURTHER ORDERED that Plaintiffs Motion to Remand (Doc. 9) is

DENIED as moot.

      A separate order of remand shall issue.




                             Baton Rouge, Louisiana, this * day of August, 2021




                                                  La.
                                       JUDGE BRIAN ^JAQ^SON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
